Order denying plaintiffs’ motion for an order directing the defendant corporation to be examined as an adverse party by George Brickwede, its employee, or in the alternative modifying the original order directing that the defendant corporation be examined by making appropriate provision for the relief sought, reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of directing that the defendant corporation be examined through its employee Brickwede. It appears that Brickwede made the alleged demand upon plaintiffs, threatened them with arrest, filed the complaint charging them with grand larceny of the defendant corporation’s property, and testified before the magistrate and the grand jury. He was a managing agent or employee within the purview of section 289 of the Civil Practice Act. (Enequist v. Brooklyn City Railroad Co., 216 App. Div. 730; West v. Coney Island & Brooklyn Railroad Co., 126 Misc. 674.) The examination may proceed on five days’ notice. Lazansky, P. J., Scudder, Tompkins, Davis and Johnston, JJ., concur.